Citation Nr: 1622703	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  13-11 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

2.  Entitlement to service connection for a psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1960 to May 1963.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In a March 2010 rating decision, the RO denied the Veteran's claim seeking entitlement to service connection for a left foot skin condition.  The Veteran subsequently appealed this determination.  In a January 2015 rating decision, the RO granted entitlement to service connection for tinea pedis with onychomycosis of the left foot.  As this action represents a full grant of benefits sought by the Veteran, this issue is no longer on appeal before the Board.

The record reflects that the Veteran requested a hearing when he filed his substantive appeal to the Board in March 2013.  A Board hearing was scheduled to be held on April 19, 2016, before a Veterans Law Judge sitting at the RO in New York, New York.  The Veteran did not show for the hearing and has not provided good cause for failing to appear; therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702, 20.704 (2015).

The issue of entitlement to service connection for a psychiatric disorder, to include depression, is addressed in the REMAND portion of the decision below.


FINDING OF FACT

The evidence of record shows no worse than Level I hearing acuity in the Veteran's right ear and no worse than Level II hearing acuity in the Veteran's left ear.





CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

This claim concerns the initial disability rating after service connection has been granted.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Even so, the RO's October 2009 letter to the Veteran explained what type of information and evidence was needed to establish an increased disability rating and informed him that an effective date for the award of benefits would be assigned if service connection was granted.  The letter also discussed the factors considered in establishing the effective date.  No further notice as to this claim is needed as the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence and testimony. 

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service and post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In November 2009 and February 2015, the Veteran was provided VA audiological examinations to determine the severity of his bilateral hearing loss.  Both examiners reviewed the medical evidence of record, interviewed and thoroughly examined the Veteran's hearing acuity, reported all pertinent diagnostic findings, and discussed the functional impact of the disability upon ordinary conditions of daily life and work.  The Board finds that these audiological examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Veteran has not claimed that any of these examinations were inadequate.  Id.   

Finally, there is no indication in the record that additional evidence relevant to the issue being addressed is available and not already part of the record.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

II.  Disability Evaluation of Bilateral Hearing Loss

In its March 2010 rating decision, the RO granted entitlement to service connection for bilateral hearing loss and assigned an initial noncompensable disability rating, effective September 22, 2009. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

The Veteran's service-connected bilateral hearing loss has been evaluated pursuant to the hearing impairment criteria of 38 C.F.R. § 4.85,  Diagnostic Code 6100. Under Diagnostic Code 6100, the severity of a hearing loss disability is determined by comparing audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85 (2015).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz  (cycles per second).  The audiometric test results are then translated into a numeric designation ranging from Level I to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  38 C.F.R. § 4.85.

The assignment of a disability rating for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria).

In October 2009, the Veteran underwent a VA audiology consultation.  He reported having difficulty hearing from both ears and that he constantly has to ask people to repeat themselves.  Otoscopy was within normal limits bilaterally.  Audiological testing revealed normal hearing sloping to moderate sensorineural hearing loss from 250 Hertz to 8000 Hertz bilaterally.  Word recognition scores were excellent bilaterally (96 percent for the right ear and 96 percent for the left ear).  Tympanometry testing revealed normal middle ear function and compliance bilaterally.  The Veteran was informed of the various benefits, limitations, and options regarding hearing aids.  It was recommended that the Veteran return for a hearing aid fitting.

In November 2009, the Veteran presented for a VA audiological examination.  After evaluating the Veteran, the VA examiner reported all pertinent diagnostic findings.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
35
50
50
LEFT
15
20
35
50
50

The examiner found that the average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 40.00 decibels in the right ear and 38.75 decibels in the left ear.  Speech recognition testing was performed using the Maryland CNC Word List and revealed that the Veteran had excellent speech recognition in both ears.  In particular, speech discrimination was found to be 98 percent in right ear and 100 percent in his left ear.  Based on the forgoing, the examiner concluded that the Veteran had "normal hearing sloping to moderate sensorineural hearing loss from 250 Hertz through 8000 Hertz bilaterally."  See 38 C.F.R. § 3.385 (2015). 

The Veteran was seen in November 2009 for a hearing aid fitting.  The treatment report noted that the Veteran was pleased with the amplification provided by his newly fitted hearing aids.

In December 2009, the Veteran presented for follow-up treatment.  His newly-issued hearing aids were cleaned and checked.  These hearing aids were adjusted to increase the Veteran's hearing.  He reported that he benefitted from using the hearing aids.

In February 2010, the Veteran underwent another VA audiology consultation.  He reported that his hearing may have changed since his last audiological examination in 2009.  Audiological testing revealed normal hearing sloping to moderate sensorineural hearing loss from 250 Hertz to 8000 Hertz bilaterally.  Word recognition scores were excellent bilaterally (96 percent for the right ear and 100 percent for the left ear).  Tympanometry testing revealed normal middle ear function and compliance bilaterally.  The evaluation report noted that there had not been a significant change in hearing sensitivity since the Veteran was last examined in 2009.

A June 2010 VA audiology consultation revealed normal auditory sensitivity from 250 to 1000 Hertz, sloping to mild to moderately-severe sensorineural hearing loss from 2000 Hertz to 8000 Hertz, bilaterally. Tympanometry revealed normal middle ear pressure and middle ear mobility, bilaterally.  Speech discrimination abilities were excellent, bilaterally.  It was recommended that the veteran continue annual audiological re-evaluations and continued use of binaural amplification.

The Veteran presented for a VA audiology evaluation in September 2011.  The Veteran reported having difficulty hearing and that his hearing had decreased.  Otoscopy revealed clear canals bilaterally.  Testing revealed normal hearing through 1000 Hertz sloping to a moderate sensorineural hearing loss bilaterally.  Word recognition scores were excellent bilaterally.  The evaluation report noted that there was no significant changes in hearing since the Veteran was last evaluated.  Tympanometry testing revealed normal tympanic membrane movement bilaterally.  Ipsilateral acoustic reflexes could not be obtained due to lack of a hermetic seal.  A hearing aid adjustment was made to address the Veteran's difficulties in hearing background noise and on the telephone.  The Veteran indicated that he was satisfied with the performance of the aids.  It was recommended that he continue to have periodic evaluations to monitor his hearing sensitivity.

In October 2011, the Veteran returned for a hearing aid adjustment after he reported that his hearing aids were too loud.  He returned again in April 2013 to have his hearing aids cleaned and inspected.  They were found to be in good working condition.

In June 2013, the Veteran was seen for a VA audiology evaluation.  Again, the Veteran reported decreased hearing sensitivity since he was last examined.  Audiological testing revealed borderline hearing within normal limits sloping to a moderately-severe sensorineural hearing loss, bilaterally.  Word recognition scores were good bilaterally. Otoscopy revealed clear ear canals, bilaterally.  Tympanometry revealed normal tympanic membrane movement, bilaterally.  Results showed a slight decrease in hearing sensitivity since the Veteran's previous evaluation.  Impressions were taken for new hearing aids and a fitting appointment was scheduled.  This fitting took place in July 2013 and his immediate response to amplification was positive.  One month later, in September 2013, he presented with complaints of an echo in hearing his own voice.  He also reported that he heard a tinny sound in the left hearing aid when he spoke.  High frequency gain for loud speech was slightly lowered and the Veteran indicated that he was satisfied with this change.

Another VA audiological examination was conducted in February 2015.  After evaluating the Veteran, the VA examiner reported all pertinent diagnostic findings.  The VA examiner noted the Veteran's complaints of having difficulty hearing speech clearly when there was background noise.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
50
60
60
LEFT
20
25
60
60
55

The examiner found that the average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 47.50 decibels in the right ear and 50.00 decibels in the left ear.  Speech recognition testing was performed using the Maryland CNC Word List and was found to be 92 percent in the right ear and 88 percent in the left ear.  Given these results, the examiner concluded that the Veteran had sensorineural hearing loss in both ears.  See 38 C.F.R. § 3.385. 

Based on a longitudinal review of the record, the Board finds that an initial compensable disability rating is not warranted at any time during the appeal period.  

The November 2009 VA audiological examination revealed that the Veteran's right ear hearing loss was manifested by an average decibel loss of 40.00 with a speech discrimination of 98 percent.  It also revealed that his left ear hearing loss was manifested by an average decibel loss of 38.75 with a speech discrimination of 100 percent.  Under Table VI of the Rating Schedule, the Veteran's November 2009 VA examination produced results that were consistent with a numeric designation of Level I hearing acuity in the right ear and a Level I hearing acuity in the left ear.  For purposes of applying Table VII, a Level I hearing acuity for the right ear is combined with a Level I hearing acuity for the left ear to warrant a noncompensable evaluation for the Veteran's bilateral hearing impairment.  See 38 C.F.R. § 4.85, Tables VI, VII, Diagnostic Code 6100.  

Additionally, the February 2015 VA audiological examination indicated that the Veteran's right ear hearing loss was manifested by an average decibel loss of 47.50 with a speech discrimination of 92 percent.  The examination also indicated that his left ear hearing loss was manifested by an average decibel loss of 50 with a speech discrimination of 88 percent.  Under Table VI of the Rating Schedule, the Veteran's February 2015 VA examination produced results that were consistent with a numeric designation of Level I hearing acuity in the right ear and a Level II hearing acuity in the left ear.  For purposes of applying Table VII, a Level I hearing acuity for the right ear is combined with a Level II hearing acuity for the left ear to warrant a noncompensable evaluation for the Veteran's bilateral hearing impairment.  Id.  

Even when considering the standalone word recognition scores from the Veteran's VA treatment records from October 2009 and February 2010, the Board observes that these scores would not warrant the Veteran a higher initial disability rating for his service-connected bilateral hearing loss.  

The Board acknowledges that the severity of the Veteran's service-connected bilateral hearing loss worsened during the period between the November 2009 and February 2015 VA audiological examinations.  Unfortunately, the extent of this worsening does not warrant a compensable evaluation. 

The Rating Schedule also provides for rating exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.  If the pure tone threshold is greater than 55 decibels at each the four specified frequencies of 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz, or if the pure tone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  Id.

The Board has considered whether any of the Veteran's audiological evaluations found an exceptional pattern of hearing loss during any portion of the appeal period.  See 38 C.F.R. § 4.86.  In this case, the Veteran's bilateral hearing loss does not qualify for an exceptional pattern of hearing impairment.  Id.  As such, the noncompensable evaluation represents the greatest degree of impairment shown throughout the appeal period, and there is no basis for staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, the Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extraschedular consideration.  However, the Board finds that manifestations of the Veteran's service-connected bilateral hearing loss disability are congruent with the disability picture represented by the disability rating assigned herein.  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the rating assigned.  Moreover, the November 2009 and  February 2015 VA examiners reported hearing acuity results that could be interpreted by using Tables VI and VII under 38 C.F.R. § 4.85, Diagnostic Code 6100.  These findings were based on proper diagnostic testing and thorough interviews of the Veteran. 

During the course of this appeal, the Veteran's bilateral hearing impairment was manifested by no worse than Level I hearing acuity in the Veteran's right ear and no worse than Level II hearing acuity in his left ear.  38 C.F.R. § 4.85.  Likewise, the Veteran's bilateral hearing loss does not qualify as an exceptional pattern of hearing loss. 38 C.F.R. § 4.86.  Accordingly, the Board finds that the Veteran's bilateral hearing disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate, and referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

As the preponderance of the evidence is against the claim for an initial compensable disability rating for the Veteran's service-connected bilateral hearing loss, the benefit of the doubt rule is not applicable, and an initial compensable evaluation is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

An initial compensable disability rating for bilateral hearing loss is denied.


REMAND

As an initial matter, the Board notes that the Veteran's service treatment records are silent for any complaints, treatment, or diagnosis regarding any psychiatric disorder while on active duty from May 1960 to May 1963.  His service personnel records indicate that he was stationed in West Germany with "D Co 2nd ARB, 36th Inf, 3d Armd Div, 7th Army."  His Report of Separation, Form DD214, shows that he was a light weapons infantryman in the United States Army and that he was awarded the Army Occupational Medal and the Armed Forces Expeditionary Medal as a result of that service.

In September 2009, the Veteran filed a claim seeking entitlement to service connection for "psychological issues to include depression."  Later that same month, he presented for VA mental health treatment and was diagnosed as having major depression.

In a June 2010 notice of disagreement and an April 2011 statement in support of his claim, the Veteran essentially asserted that he was stationed in Germany from October 1961 to February 1963 and that he assisted German civilians crossing from East Germany to West Germany during the Berlin Crisis from approximately February 1963 to May 16, 1963.  He stated that he witnessed German citizens fleeing their own country and being shot at by German soldiers.  He also stated that several incidents took place along the Berlin Wall between "Brandenburg Gate and Check Point Charlie" on dates between February and March 1963.  In particular, the Veteran described the following in-service incidents: 
This included men, women, and children.  Our hands were tied and all we were allowed to do was watch as they attempted to kill their own countrymen.  We were not allowed to intervene until the civilians were clearly on our side of the border.  These incidents were depressing when they occurred and [were] worse as recurrent memories.

Lastly, the Veteran commented that he received an Army Occupational Medal and Armed Forces Expeditionary Medal because of his experiences while on active duty.

Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Based on a review of the record, the Board finds that the Veteran was diagnosed with major depression during the appeal period.  Furthermore, he has specifically pointed to in-service incidents which he contends resulted in his current major depression.  Although the occurrence of these in-service events has not yet been verified, the Veteran has suggested that there is a possible causal relationship between his current major depression and the events he experienced or witnessed while on active duty.  As such, the Board finds it necessary to remand this matter so that VA can take appropriate action to determine whether the Veteran's circumstances of service are consistent with his current description of the events he experienced or witnessed during service from February and March 1963.  Furthermore, the Board finds it necessary to provide the Veteran with an appropriate examination to ascertain whether the Veteran's major depression began during service, was caused by service, or is otherwise etiologically related to military service or to any incident therein.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO/AMC must prepare a summary of the Veteran's alleged in-service events which he contends resulted in his current psychiatric disorder, diagnosed as major depression.  

This summary, a copy of the Veteran's service personnel records, and the Veteran's Report of Separation (Form DD214) should be sent to the Joint Services Records Research Center (JSRRC) with a request for any evidence that verifies, corroborates, or supports the Veteran's contentions that his active duty service placed him in Berlin where he assisted German civilians crossing from East Germany to West Germany during the Berlin Crisis from approximately February 1963 to May 16, 1963.

2.  Thereafter, the RO/AMC must afford the Veteran an appropriate VA psychiatric examination to ascertain the nature and etiology of his current psychiatric disorder, including his previously diagnosed major depression.  

The electronic claims file and all pertinent records must be made available to and reviewed by the examiner, including the previously requested service incident summary and any findings of the JSRRC.  Any indicated studies should be performed.  

For each psychiatric disorder present at any time during the period of the claim, including the previously diagnosed major depression, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder began during, or is otherwise etiologically related to the Veteran's military service, including the alleged in-service incident wherein the Veteran contends that he witnessed German citizens fleeing their own country and being shot at by German soldiers.  

In providing the requested opinions, the examiner should acknowledge and discuss the service treatment records, the Veteran's post-service VA treatment records, and any lay statements regarding in-service onset and progression of his current psychiatric disorder.  The examiner should note the Veteran's reported in-service incident, and consider in this context whether witnessing German citizens fleeing their own country and being shot at by German soldiers contributed to development of any psychiatric disorder, including his previously diagnosed major depression.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 
 
4.  Then, the RO or the AMC must readjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC must furnish to the appellant and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


